DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi (U.S. Patent Application Publication Number 2013/0152397, cited in IDS) in view of Hafenrichter (U.S. Patent Number 6,513,231, cited in IDS).
As to claim 1, Oberoi teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises an internal robotic device (figures 1 and 2, element 150 being the ‘autonomous tooling system’ and ‘internal robotic device’; page 1, paragraphs 21 – 22); a drivable tower that is configured to provide access to an interior of a fuselage assembly by the internal robotic device (page 1, paragraph 22, wherein the ‘automated guided vehicle’ is the ‘drivable tower’); and a 
However, Oberoi does not teach the drivable fixtures being capable of physically coupling to the drivable tower. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises an internal robotic device (figure 5, element 60 being the ‘autonomous tooling system’ and ‘internal robotic device’; column 7, lines 20 – 45); a drivable tower that is configured to provide access to an aircraft assembly by the internal robotic device (figure 5, element 30 being the ‘drivable tower’; column 7, lines 34 – 40 and column 5, lines 49 – 57); and a number of fixtures configured to support the aircraft assembly (figures 1 and 5, element 20 being the ‘fixtures’; column 5, lines 13 – 20). Hafenrichter further teaches that fixtures being configured to physically couple autonomously to the drivable tower such that a number of utilities flow from the number of fixtures to the drivable tower (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4). It would have been obvious to one skilled in the art to configure the drivable tower and drivable fixtures of Oberoi such that the drivable fixture is able to physically couple autonomously to the drivable tower such that a number of utilities flow from the number of drivable fixtures to the drivable tower, as taught by Hafenrichter, because one skilled in the art would have recognized that the internal robotic device of Oberoi requires a power source (such as electrical, pneumatic, or hydraulic) and such a configuration would provide the internal robotic device with said power source. Examiner further notes that the couples that connect the drivable tower to number of fixtures are further capable to allow the power to flow from the drivable tower to the number of drivable fixtures, in the same manner that the couples allow the power to flow from the number of drivable fixtures to the drivable tower.
As to claim 2, Oberoi further teaches that the internal robotic device comprises a riveting tool on an internal mobile platform (pages 1 and 3, paragraphs 22, 58, and 60).
As to claim 3, Oberoi teaches that the drivable tower is an autonomously drivable tower (page 1, paragraph 22). Hafenrichter further teaches that the drivable tower is configured to autonomously couple to a utility fixture, wherein the number of drivable fixtures is a number of autonomously drivable fixtures (figures 5 and 6, element 30; column 7, lines 54 – 65 and column 8, line 51 – column 9, line 4). Examiner notes that the limitations of claim 3 do not positively require the drivable tower to autonomously couple to the utility fixture, only that the drivable tower be configured to autonomously couple to the utility fixture. It is the position of the Examiner that the drivable tower of Oberoi in view of Hafenricther is capable of autonomously coupling to a utility fixture in the same manner that the drivable tower of autonomously couples to the drivable fixtures.
Claims 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Hafenrichter and Vian (U.S. Patent Application Publication Number 2010/0235037).
As to claim 15, Oberoi teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises an internal robotic device (figures 1 and 2, element 150 being the ‘autonomous tooling system’ and ‘internal robotic device’; page 1, paragraphs 21 – 22); a drivable tower that is configured to provide access to an interior of a fuselage assembly by the internal robotic device (page 1, paragraph 22, wherein the ‘automated guided vehicle’ is the ‘drivable tower’); and a number of drivable cradle fixtures configured to support the fuselage assembly (figures 1 and 2, element 130 being the ‘drivable cradle fixtures’; page 1, paragraphs 17 – 18).
However, while Oberoi teaches a drivable tower, Oberoi does not teach the drivable tower being configured to physically couple autonomously to a utility fixture. Vian teaches a flexible manufacturing system (abstract) that comprises: an drivable tower (figure 3, element 322 being the ‘drivable tower’; page 3, paragraphs 46 and 52 – 58). Vian further teaches the system comprising a utility fixture configured to provide a direct connection of power (figure 1, element 326 being the ‘utility fixture’; page 4, paragraph 62); wherein the drivable tower is configured to physically couple autonomously with the utility fixture such that power flows from the utility fixture to the drivable tower (figure 1, elements 322 and 326; page 4, paragraph 62). It would have been obvious to one skilled in the art to provide the utility fixture of Vian, wherein the drivable tower is configured to physically couple autonomously to the utility fixture, with the system of Oberoi, because one skilled in the art would have appreciated that the drivable tower of Oberoi inherently requires a power source, and the utility fixture of Vian provides a utility fixture which allows the drivable tower of Oberoi to autonomously receive the required power.
Oberoi also does not teach the drivable fixtures being capable of physically coupling to the drivable tower. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: a drivable tower that is configured to provide access to an aircraft assembly (figure 5, element 30 being the ‘drivable tower’; column 7, lines 34 – 40 and column 5, lines 49 – 57); and a number of cradle fixtures configured to support the aircraft assembly (figures 1 and 5, element 20 being the ‘cradle fixtures’; column 5, lines 13 – 20). Hafenrichter further teaches the cradle fixtures being configured to physically couple autonomously to the drivable tower such that a number of utilities flow 
As to claim 17, Oberoi teaches that the number of drivable cradle fixtures form an assembly fixture when the number of drivable cradle fixtures are in a number of selected cradle positions relative to each other (figure 2, elements 130; page 1, paragraph 17).
As to claim 18, Oberoi further teaches a mobile platform configured to join a plurality of panel together (figures 1 and 2, element 150 being the ‘mobile platform’; page 1, paragraphs 21 – 22).
As to claim 19, Oberoi teaches that the flexible manufacturing system further comprises a number of drivable internal mobile platforms located on the drivable tower (page 1, paragraph 19, wherein the ‘cranes’ are the ‘drivable internal mobile platforms’).
As to claim 20, Oberoi teaches that the number of drivable internal mobile platforms comprises a number of autonomously drivable internal mobile platforms (pages 1 – 2, paragraphs 23 – 24).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Vian and Hafenrichter as applied to claim 15 above, and further in view of Sarh (U.S. Patent Application Publication Number 2008/0244888).
As to claim 16, Vian teaches that the utility fixture is coupled to a number of utility sources such that the utility fixture provides a number of utilities (figure 1, element 326; page 4, paragraph 62). However, Vian teaches the number of utilities comprises electricity (page 4, paragraph 62), rather than air. Sarh teaches a flexible manufacturing system (abstract) that comprises: an autonomously drivable tower (figure 2, element 20 being the ‘drivable tower’; pages 2 – 3, paragraph 31). Sarh further teaches that the tower may be powered either electrically or pneumatically (page 3, paragraph 32). It would have been obvious to one skilled in the art to power the drivable tower of Oberoi pneumatically, as taught by Sarh, because Sarh teaches that either electrical or pneumatic power may be used to drive a tower (page 3, paragraph 32). Examiner notes that it would then have been further obvious to one skilled in the art to provide the utility fixture of Oberoi in view of Vian with air, rather than electricity, so as to properly power the drivable tower of Oberoi in view of Vian.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 7 - 10, filed July 7, 2021, with respect to the rejection(s) of claim(s) 1 – 3 and 15 - 20 have been fully considered and are persuasive.    However, upon further consideration, a new ground(s) of rejection is made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726